Exhibit 10.5
SERIES A PREFERRED STOCK PURCHASE AGREEMENT
     THIS SERIES A PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”) is made
as of the 3rd day of July, 2008 (the “Initial Closing Date”) by and between Alon
Refining Louisiana, Inc., a Delaware corporation (the “Company”), and Alon
Israel Oil Company, Ltd., an Israeli limited liability company (the
“Purchaser”).
     The parties hereby agree as follows:
     1. Purchase and Sale of Series A Preferred Stock.
          1.1. Sale and Issuance of Series A Preferred Stock. Subject to the
terms of this Agreement, the Purchaser hereby purchases and the Company hereby
sells and issues to the Purchaser 80,000 shares of the Series A Preferred Stock,
par value $1,000.00 per share (the “Preferred Stock”), of the Company at a
purchase price per share of $1,000.00 (the “Price Per Share”). The shares of
Preferred Stock issued to the Purchaser pursuant to this Agreement shall be
referred to in this Agreement as the “Shares”.
          1.2. Deliveries.
               (a) Concurrently herewith, the Company has delivered or caused to
be delivered to the Purchaser (i) a certificate representing the Shares being
purchased by the Purchaser on the Initial Closing Date, and (ii) a duly executed
counterpart signature page to the Stockholders Agreement.
               (b) Concurrently herewith, the Purchaser has delivered or caused
to be delivered to the Company (i) payment of the purchase price for the Shares
by wire transfer to a bank account designated by the Company, and (ii) a duly
executed counterpart signature page to the Stockholders Agreement.
          1.3. Letters of Credit.
               (a) The Company and the Purchaser acknowledge and affirm that the
Purchaser shall cause to be issued and delivered to Bank of America, N.A. (“Bank
of America”) on the date of this Agreement, or such other date as the Company
and Purchaser shall mutually agree in writing, one or more irrevocable standby
letters of credit (each, a “Letter of Credit”) up to the aggregate amount of
$55,000,000 in order to support the borrowing base of Alon Refining Krotz
Springs, Inc., a Delaware corporation (“Krotz Springs”), under the Loan and
Security Agreement by and among the Company, Krotz Springs, the banks and
financial institutions listed on the signature page thereof as “Lenders”, and
Bank of America, N.A., a national banking association, as administrative agent
(the “Credit Agreement”).
               (b) Purchaser shall bear the expenses of the Letters of Credit.
Notwithstanding the foregoing, until the earlier of (1) the release of all
Letters of Credit or (2) the date which is six months following the initial
issuance of the Letters of Credit, the Company shall pay to Purchaser, in
consideration for causing the issuance of the Letters of Credit, a rate per
annum equal to 2% of the aggregate amount of Letters of Credit outstanding. If,
after

 



--------------------------------------------------------------------------------



 



compliance by the Company with its obligations under Section 3.3 of the
Stockholders Agreement to attempt to replace or secure the release of the
Letters of Credit, the Letters of Credit continue to remain outstanding after
such six month period, Purchaser will continue to provide the Letter of Credit
support for an additional six month period during which the Company shall pay to
Purchaser, in consideration for continuing the Letter of Credit support, a rate
per annum equal to 2% of the aggregate amount of Letters of Credit outstanding.
If, after compliance by the Company with its obligations under Section 3.3 of
the Stockholders Agreement, the Letters of Credit continue to remain outstanding
12 months after the original issuance of the Letters of Credit, Purchaser will
continue to provide the Letter of Credit support for an additional six month
period during which the Company shall pay to Purchaser, in consideration for
continuing the Letter of Credit support, a rate per annum equal to 4% of the
aggregate amount of Letters of Credit outstanding. If, after compliance by the
Company with its obligations under Section 3.3 of the Stockholders Agreement,
the Letters of Credit continue to remain outstanding 18 months after the
original issuance of the Letters of Credit, the Company shall, within three days
after the expiration of such 18 month period, pay to Purchaser a penalty in an
amount equal to the difference between (A) the aggregate amount of payments the
Company would have paid to Purchaser for the Letter of Credit support during
such 18 month period if the rates described above would have been 10.75% , less
(B) the aggregate amount of payments actually made by the Company to Purchaser
for the Letter of Credit support during such 18 month period. Subject to receipt
of the penalty payment by the Company, Purchaser will thereafter continue to
provide the Letter of Credit support until such time as either the Company shall
have successfully replaced the Letters of Credit or such Letters of Credit shall
have been released by Bank of America, during which time the Company shall pay
to Purchaser, in consideration for continuing the letter of credit support, a
rate per annum equal to 10.75% of the aggregate amount of Letters of Credit
outstanding.
          1.4. Defined Terms Used in this Agreement. In addition to the terms
defined above, the following terms used in this Agreement shall be construed to
have the meanings set forth or referenced below.
          “Business Day” means a day other than a Saturday, Sunday or other day
on which commercial banks in Dallas, Texas are not open for business.
          “Person” means any individual, corporation, partnership, trust,
limited liability company, association or other entity.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
          “Stockholders Agreement” means the Stockholders Agreement by and
between Alon USA Energy Inc, a Delaware corporation, the Company, the Purchaser
and the other stockholders of the Company dated as of the Closing Date.
          “Transaction Agreements” means this Agreement and the Stockholders
Agreement.

2



--------------------------------------------------------------------------------



 



     2. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser as of the Initial Closing Date as
follows:
          2.1. Organization, Good Standing and Corporate Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as presently conducted.
          2.2. Authorization. All corporate action required to be taken by the
Company’s Board of Directors and stockholders in order to authorize the Company
to enter into the Transaction Agreements, and to issue the Shares at the Initial
Closing Date, has been taken. All action on the part of the officers of the
Company necessary for the execution and delivery of the Transaction Agreements,
the performance of all obligations of the Company under the Transaction
Agreements to be performed as of the Initial Closing Date, and the issuance and
delivery of the Shares has been taken. The Transaction Agreements constitute
valid and legally binding obligations of the Company, enforceable against the
Company in accordance with their respective terms except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, or (b) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.
          2.3. Valid Issuance of Shares. The Shares, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under the
Transaction Agreements, applicable state and federal securities laws and liens
or encumbrances created by or imposed by the Purchaser. Assuming the accuracy of
the representations of the Purchaser in Section 3 of this Agreement and subject
to the filings described in Section 2.4 below, the Shares will be issued in
compliance with all applicable federal and state securities laws.
          2.4. Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchaser in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any U.S. federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to the Securities Act and applicable state securities laws.
          2.5. No Prohibition. No law or order of any governmental entity is in
effect, or stayed pending appeal, which restrains or prohibits, or renders
unlawful, either Company’s consummation of the transactions contemplated hereby.
No claim, action, suit investigation or other proceeding is pending or, to the
Company’s knowledge, threatened before any governmental entity, which purports
to enjoin or restrain the Company or to seek relief from or against the Company,
or which could result in an order prohibiting the Company from, consummating
such transactions.
          2.6. No Violation. The execution, delivery and performance of the
Transaction Agreements and the consummation of the transactions contemplated by
the

3



--------------------------------------------------------------------------------



 



Transaction Agreements will not result in any violation or default (i) of any
provisions of the Company’s Certificate of Incorporation or Bylaws, each as
amended to date, (ii) of any judgment, order, writ or decree binding on the
Company, (iii) under any contract, agreement, note, indenture or mortgage to
which the Company is a party or by which its properties and assets are bound, or
(iv) to its knowledge, of any provision of federal or state statute, rule or
regulation applicable to the Company, in each case the violation of which would
have a material adverse effect on the business, assets, liabilities, financial
condition, property or results of operations of the Company.
     4. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company that:
          4.1. Existence; Good Standing; Authorization. The Purchaser is a
limited liability company duly formed and validly existing under the laws of
Israel. The Purchaser has full power and authority to enter into the Transaction
Agreements. The Transaction Agreements to which the Purchaser is a party
constitute valid and legally binding obligations of the Purchaser, enforceable
in accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally, or (b) as limited by laws relating to the availability of
specific performance, injunctive relief, or other equitable remedies.
          4.2. Purchase Entirely for Own Account. This Agreement is made with
the Purchaser in reliance upon the Purchaser’s representation to the Company,
which by the Purchaser’s execution of this Agreement, the Purchaser hereby
confirms, that the Shares to be acquired by the Purchaser will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same. By executing this Agreement, the Purchaser
further represents that the Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Shares. The Purchaser has not been formed for the specific purpose of acquiring
the Shares.
          4.3. Disclosure of Information. The Purchaser has had an opportunity
to ask questions of and receive answers from the Company and its management
regarding the Company’s business, management, financial affairs and the terms
and conditions of the offering of the Shares and the Purchaser has conducted, to
its satisfaction, its own independent investigation of the condition, operations
and business of the Company. The Purchaser has been provided access to and an
opportunity to review all information and documents (to the extent the Company
possessed such information or documents or could acquire it without unreasonable
effort or expense) respecting the Company in order for the Purchaser to make its
own determination to proceed with the transactions contemplated by this
Agreement and with the limited representations, warranties and remedies
specifically bargained for in Article 3.
          4.4. Restricted Securities. The Purchaser understands that the Shares
have not been, and will not be, registered under the Securities Act, and are
being issued by reason of a

4



--------------------------------------------------------------------------------



 



specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Purchaser’s representations as expressed herein. The
Purchaser understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Shares indefinitely unless they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available. The Purchaser acknowledges that the Company has no obligation to
register or qualify the Shares for resale. The Purchaser further acknowledges
that if an exemption from registration or qualification is available, it may be
conditioned on various requirements, including the time and manner of sale and
the holding period for the Shares, and on requirements relating to the Company
which are outside of the Purchaser’s control, and which the Company is under no
obligation and may not be able to satisfy.
          4.5. No Public Market. The Purchaser understands that no public market
now exists for the Shares, and that the Company has made no assurances that a
public market will ever exist for the Shares.
          4.6. Legends. The Purchaser understands that the Shares and any
securities issued in respect of or exchange for the Shares, may bear one or all
of the following legends:
               (a) “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN
ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED PURSUANT TO THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. ABSENT SUCH REGISTRATION OR AN EXEMPTION FROM THE REQUIREMENT
THEREFOR, NO TRANSFER OF THESE SHARES OR ANY INTEREST THEREIN MAY BE MADE.”
               (b) Any legend set forth in, or required by, the other
Transaction Agreements.
               (c) Any legend required by the securities laws of any state to
the extent such laws are applicable to the Shares represented by the certificate
so legended.
          4.7. Accredited Investor. The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
          4.8. Foreign Investor. The Purchaser hereby represents that it has
satisfied itself as to the full observance of the laws of Israel in connection
with the offer for and purchase of the Shares or any use of this Agreement,
including (i) the legal requirements within Israel for the purchase of the
Shares, (ii) any foreign exchange restrictions applicable to such purchase,
(iii) any governmental or other consents that may need to be obtained, and
(iv) the income tax and other tax consequences, if any, that may be relevant to
the purchase, holding, redemption, sale, or transfer of the Shares. The
Purchaser’s payment for and continued beneficial ownership of the Shares will
not violate any applicable securities or other laws of Israel.

5



--------------------------------------------------------------------------------



 



     5. Miscellaneous.
          5.1. Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
          5.2. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law.
          5.3. Counterparts; Facsimile. This Agreement may be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
          5.4. Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
          5.5. Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given: (a) upon personal delivery to the party to be notified, (b) five business
days after having been sent by certified mail, return receipt requested, postage
prepaid, or (d) two business days after deposit with an internationally
recognized express courier service, specifying same day or next business day
delivery, with written verification of receipt. All communications shall be sent
to the respective parties at their address as set forth on the signature page,
or to such address as subsequently modified by written notice given in
accordance with this Section 5.5.
          5.6. Amendments and Waivers. Any term of this Agreement may be
amended, terminated or waived only with the written consent of the Company and
the holders of at least a majority of the then-outstanding Shares. Any amendment
or waiver effected in accordance with this Section 5.6 shall be binding upon the
Purchaser and each transferee of the Shares, each future holder of all such
securities, and the Company.
          5.7. Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision or portion of any provision in
such jurisdiction, and this Agreement shall be reformed, construed and enforced
in such jurisdiction in such manner as will effect as nearly as lawfully
possible the purposes and intent of such invalid, illegal or unenforceable
provision.
          5.8. Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other

6



--------------------------------------------------------------------------------



 



party under this Agreement, shall impair any such right, power or remedy of such
non-breaching or non-defaulting party nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative.
          5.9. Entire Agreement. This Agreement (including the Exhibits hereto)
and the other Transaction Agreements constitute the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties are expressly canceled.
          5.10. Further Assurances. From and after the date of this Agreement,
upon the request of the Purchaser or the Company, the Company and the Purchaser
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the transactions
contemplated hereby.
          5.11. Certain Interpretive Matters.
               (a) Unless the context otherwise requires, (i) all references to
Sections, Articles or Exhibits are to be Sections, Articles or Exhibits of or to
this Agreement, (ii) each term defined in this Agreement has the meaning
assigned to it, (iii) words in the singular include the plural and vice versa,
(iv) the term “including” means “including without limitation,” (v) all
references to $ or dollar amounts will be to lawful currency of the United
States, (vi) to the extent the term “day” or “days” is used, it shall mean
calendar days, and (vi) the words “herein,” “hereby,” “hereof,” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular article, section, paragraph or other subdivision of this
Agreement.
               (b) No provision of this Agreement will be interpreted in favor
of, or against, any of the parties hereto by reason of the extent to which any
such party or its counsel participated in the drafting thereof or by reason of
the extent to which any such provision is inconsistent with any prior draft
hereof or thereof.
          5.12. Independent Investigation. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY MADE BY THE COMPANY IN THIS AGREEMENT, THE PURCHASER
ACKNOWLEDGES AND AGREES THAT: (A) THERE ARE NO REPRESENTATIONS, WARRANTIES,
STATEMENTS, ASSURANCES OR GUARANTEES MADE BY THE COMPANY OR ANY OF ITS
AFFILIATES, EXPRESS OR IMPLIED, AS TO (I) THE ASSETS OF THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY, OR (II) THE LIABILITIES, BUSINESS, RESULTS OF
OPERATIONS, CONDITION

7



--------------------------------------------------------------------------------



 



(FINANCIAL, ENVIRONMENTAL OR OTHERWISE) OR PROSPECTS RELATING TO THE BUSINESS OF
THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY, AND THAT IN MAKING ITS DECISION TO
ENTER INTO THIS AGREEMENT AND TO CONSUMMATE THE PURCHASE OF THE SHARES, THE
PURCHASER HAS RELIED AND WILL RELY SOLELY UPON ITS OWN INDEPENDENT
INVESTIGATION, VERIFICATION, ANALYSIS AND EVALUATION; (B) THE COMPANY DISCLAIMS
ALL LIABILITY AND RESPONSIBILITY FOR ANY OTHER REPRESENTATION, WARRANTY,
STATEMENT OR INFORMATION ORALLY OR IN WRITING MADE OR COMMUNICATED TO THE
PURCHASER INCLUDING ANY OPINION, INFORMATION OR ADVICE WHICH MAY HAVE BEEN
PROVIDED TO THE PURCHASER BY OR ON BEHALF OF THE COMPANY OR ANY AFFILIATES OF
THE COMPANY, (C) NEITHER THE COMPANY NOR ANY AFFILIATE, AGENT, OR REPRESENTATIVE
OF THE COMPANY HAS MADE, AND THE PURCHASER HEREBY EXPRESSLY DISCLAIMS AND
NEGATES, ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, FITNESS (BOTH
GENERALLY AND FOR A PARTICULAR PURPOSE), OR CONFORMITY TO MODELS OR SAMPLES AND
ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, RELATING TO
THE ASSETS OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY; AND (D) THE COMPANY
MAKES NO REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE USE OR CONDITION
(INCLUDING ENVIRONMENTAL USE OR CONDITION), THE PRESENCE OR ABSENCE OF HAZARDOUS
MATERIALS AT, ON, UNDER OR FROM ANY PORTION OF THE ASSETS OF THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY, COMPLIANCE WITH APPLICABLE STATUTES, LAWS, CODES,
ORDINANCES, REGULATIONS OR REQUIREMENTS RELATING TO LEASING, ZONING,
SUBDIVISION, PLANNING, LAND USE, BUILDING, FIRE, SAFETY, HEALTH OR ENVIRONMENTAL
MATTERS, COMPLIANCE WITH COVENANTS, CONDITIONS AND RESTRICTIONS (WHETHER OR NOT
OF RECORD), OTHER INTERNATIONAL, NATIONAL, REGIONAL, FEDERAL, STATE, PROVINCIAL
OR LOCAL REQUIREMENTS OR OTHER STATUTES, LAWS, CODES, ORDINANCES, REGULATIONS OR
REQUIREMENTS, INCLUDING ENVIRONMENTAL HEALTH AND SAFETY LAWS AND PERMITS.
[Remainder of Page Intentionally Left Blank]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Series A Stock Purchase
Agreement as of the date first written above.

            COMPANY:

ALON REFINING LOUISIANA, INC.
      By:   /s/ Jeff D. Morris         Name:   Jeff D. Morris        Title:  
President and CEO        Address:
7616 LBJ Freeway, Suite 300
Dallas, Texas 75251
Attention: General Counsel
            PURCHASER:

ALON ISRAEL OIL COMPANY, LTD.
      By:   /s/ Yizhak Bader         Name:   Yizhak Bader        Title:  
Chairman of the Board of Directors        Address:
Europark (France Building)
P.O.B. 10
Kibbutz Yakum, Israel 60972
Attention: General Counsel
     

